Judgment, Supreme Court, New York County (Elbert Hinkson, J.), rendered April 2, 1992, convicting defendant, upon his plea of guilty, of attempted burglary in the second degree, and sentencing him, as a persistent violent felony offender, to a term of 6 years to life, unanimously affirmed.
Denial of defendant’s motion to vacate his plea on the ground that he learned that he was HIV positive after entering his plea and prior to sentencing was a proper exercise of discretion (People v Rentas, 193 AD2d 565, lv denied 82 NY2d 725). Concur—Ellerin, J. P., Kupferman, Asch and Rubin, JJ.